Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00224-CV

              ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                               Appellant

                                             v.

                     Laura WALKER, Brian Briseno and Troy Pace, Jr.,
                                     Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI06959
                      Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that costs of the appeal are taxed against appellant.

       SIGNED December 1, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice